UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6054


KENNETH RAY, a/k/a Kenneth J. Ray, a/k/a Kenneth Feochie
Ray, a/k/a Kenneth F. Ray,

                  Petitioner - Appellant,

             v.

HENRY    MCMASTER;      WARDEN,   BROAD      RIVER   CORRECTIONAL
INSTITUTION,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:08-cv-03837-HMH)


Submitted:    May 21, 2009                     Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Ray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth Ray seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                               The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)        (2006).        The    magistrate      judge

recommended that relief be denied and advised Ray that failure

to file timely and specific objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.              Despite this warning, Ray failed to

file       specific      objections           to    the        magistrate       judge’s

recommendation.

              The    timely        filing     of   specific      objections      to     a

magistrate       judge’s      recommendation        is    necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been     warned      of    the     consequences         of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Ray

has     waived      appellate      review     by   failing       to   file     specific

objections after receiving proper notice.                      Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal      contentions       are   adequately      presented     in   the     materials

before     the   court     and     argument     would    not   aid    the    decisional

process.

                                                                              DISMISSED
                                            2